           Case 1:17-cv-01524-DAD-GSA Document 79 Filed 03/19/21 Page 1 of 4



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. ROBINSON,                           1:17-cv-01524-DAD-GSA-PC
12                Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                    MOTION TO MODIFY SCHEDULING
13         vs.                                      ORDER
                                                    (ECF No. 78.)
14   DAVE DAVEY, et al.,
                                                    ORDER EXTENDING DISCOVERY
15               Defendants.                        DEADLINE AND DEADLINE TO FILE
                                                    DISPOSITIVE MOTIONS FOR ALL
16                                                  PARTIES
17                                                  New Discovery Deadline:          August 2, 2021
18                                                  New Dispositive Motions Deadline: October 4, 2021
19
                                                    SIXTY-DAY DEADLINE FOR PLAINTIFF
20                                                  TO SERVE RESPONSES TO
                                                    DEFENDANT PETERSON’S WRITTEN
21                                                  DISCOVERY REQUESTS
22

23   I.     BACKGROUND
24          Anthony L. Robinson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
25   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
26   First Amended Complaint filed on July 2, 2018, against defendant C/O H. German for use of
27   excessive force, and against defendants Sgt. A. Peterson and S. Gonzales-Thompson (LVN) for
28   providing inadequate medical care, in violation of the Eighth Amendment. (ECF No. 24.)

                                                    1
           Case 1:17-cv-01524-DAD-GSA Document 79 Filed 03/19/21 Page 2 of 4



1           On January 2, 2020, the court issued a Discovery and Scheduling Order establishing
2    pretrial deadlines for the parties, including a discovery deadline of July 2, 2020, and a dispositive
3    motions deadline of September 2, 2020. (ECF No. 61.) On April 15, 2020, the court granted
4    defendants Peterson and German’s motion to modify the Scheduling Order, extending the
5    discovery deadline to October 2, 2020, and the dispositive motions deadline to December 2, 2020,
6    for all parties to this action. (ECF No. 64.) On August 3, 2020, defendants Peterson and German
7    filed another motion to modify the Scheduling Order. (ECF No. 70.) On August 10, 2020, the
8    court granted defendants Peterson and German’s motion to modify the Scheduling Order,
9    extending the discovery deadline to April 2, 2021, and the dispositive motions deadline to June
10   2, 2021, for all parties to this action. (ECF No. 71.)
11          On February 22, 2021, Plaintiff filed a motion to modify the Scheduling Order. (ECF
12   No. 78.) Defendants have not filed an opposition. The motion is now before the court. Local
13   Rule 230(l).
14   II.    MOTION TO MODIFY SCHEDULING ORDER
15          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
16   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
17   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
18   modification of a scheduling order must generally show that even with the exercise of due
19   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
20   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
21   order fails to show due diligence the inquiry should end and the court should not grant the motion
22   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
23          Plaintiff requests the court to extend the deadlines to conduct discovery and file
24   dispositive motions by 120 days each because he is currently out to court at the Los Angeles
25   County Mens Central Jail on a criminal matter and does not have access to his legal property or
26   supplies needed to respond to discovery requests or otherwise litigate this case.
27          The court finds good cause to extend the discovery and dispositive motions deadlines in
28   the court’s Discovery and Scheduling Order. Plaintiff has shown that even with the exercise of

                                                      2
            Case 1:17-cv-01524-DAD-GSA Document 79 Filed 03/19/21 Page 3 of 4



1    due diligence he cannot meet the requirements of the order. Defendants have not opposed the
2    proposed modification. Therefore, Plaintiff’s motion to modify the Scheduling Order, filed on
3    February 22, 2021, shall be granted. The deadline to conduct discovery shall be extended to
4    August 2, 2021, and the deadline to file dispositive motions shall be extended to October 4, 2021
5    for all parties.
6    III.    EXTENSION OF TIME TO RESPOND TO DEFENDANT PETERSON’S
7            WRITTEN DISCOVERY REQUESTS
8            Pursuant to the court’s Discovery and Scheduling Order issued on January 2, 2020, the
9    parties were informed that “[r]esponses to written discovery requests shall be due 30 calendar
10   days after the request is served.” (emphasis in original) (ECF No. 61 at 2:5.)
11           Plaintiff reports that he received written discovery requests from defendant Peterson on
12   February 11, 2020, but he is unable to respond to the discovery requests until he has access to his
13   legal property, ink pens, legal copies, legal supplies, and envelopes. Plaintiff states that he was
14   transferred out-to-court from California State Prison-Sacramento on December 6, 2019, and his
15   property is being held there until he returns. Plaintiff also alleges that the Los Angeles County
16   Mens Central Jail, where he is currently housed, does not provide him with the supplies he needs
17   to litigate this case.1
18           The court finds good cause to grant Plaintiff a 60-day extension of time to respond to
19   defendant Peterson’s discovery requests. Plaintiff’s new deadline to serve responses to the
20   discovery requests shall be 60 days from the date of service of this order. If Plaintiff requires a
21   further extension of time, he should file a motion before the expiration of the prior deadline.
22   IV.     CONCLUSION
23           Based on the foregoing, IT IS HEREBY ORDERED that:
24           1.         Plaintiff’s motion to modify the court’s Discovery and Scheduling Order, filed on
25                      February 22, 2021, is GRANTED;
26

27
                        1
                         Plaintiff also requests CSP-SAC to send his property to him, and the Los Angeles County Mens
28   Central Jail to provide him with supplies needed to litigate this case. (ECF No. 78 at 4:19-26.) The court shall
     address these requests by separate order.

                                                            3
          Case 1:17-cv-01524-DAD-GSA Document 79 Filed 03/19/21 Page 4 of 4



1         2.    The deadline for the completion of discovery is extended from April 2, 2021 to
2               August 2, 2021 for all parties to this action;
3         3.    The deadline for filing and serving pretrial dispositive motions is extended from
4               June 2, 2021 to October 4, 2021, for all parties to this action;
5         4.    Plaintiff is granted an extension of time until 60 days from the date of service of
6               this order in which to serve responses to defendant Peterson’s written discovery
7               requests received by Plaintiff on February 11, 2021; and
8         5.    All other provisions of the court’s January 2, 2020 Discovery and Scheduling
9               Order remain the same.
10
     IT IS SO ORDERED.
11

12     Dated:   March 18, 2021                             /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 4
